ORDER

PER CURIAM.
Plaintiffs, Kendell Smith, a minor, and Wil-listene Bankhead, his mother and next friend, appeal from a summary judgment entered by the circuit court in favor of defendant, St. Louis Housing Authority, on plaintiffs’ amended petition alleging negligent failure to repair.
The judgment is supported by substantial evidence and is not against the weight of the evidence, and no error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no prec-edential value. However, we have furnished the parties with a memorandum opinion setting forth the facts and reasons for this order. The judgment is affirmed according to Rule 84.16(b).